El Juez Asociado Sr- Franco Soto
emitió la opinión del Tribunal.
*151El presente caso es idéntico al núméro 2037. Solamente existe diferencia en cnanto al montante del préstamo, pero los puntos son los mismos; la prueba que se practicó sir-vió de base para ambos juicios y los errores fundamentales levantados fueron los mismos.
Por las razones expuestas en el referido caso número 2037, debe revocarse la sentencia y dictarse otra absolviendo al acusado.

Revocada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Wolf no tomó parte en la resolu-ción de este caso.